Citation Nr: 0027110	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-12 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fragment wound to the right thigh, with a retained foreign 
body, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right thigh disability is no more than 
moderate in degree; while x-rays have shown a metallic 
foreign body embedded in the distal right femur cortex, an 
examination revealed no evidence of obvious bone, joint, or 
nerve damage.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fragment wound to the right thigh, with a 
retained foreign body, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.56, 4.73, Diagnostic Code 5315 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  

Disabilities rated under the criteria for muscle disabilities 
are rated under individual diagnostic code sections under 38 
C.F.R. § 4.73 (1999).  These code sections make reference to 
varying levels of severity of muscle disability (e.g., 
slight, moderate, moderately severe, severe), and a further 
description of what these levels of severity signify is set 
forth in 38 C.F.R. § 4.56 (1999).  In this case, the 
veteran's disability has been rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5315 (1999), which pertains to Muscle Group 
XV.  Muscles included in this group include the adductor 
longus, adductor brevis, adductor magnus, and gracilis 
muscles.  Functions of this group include adduction of the 
hip, flexion of the hip, and flexion of the knee.  A 10 
percent evaluation is warranted for a moderate disability, 
while a 20 percent evaluation is in order for a moderately 
severe disability.

Under 38 C.F.R § 4.56(d)(2) (1999), moderate disability of 
the muscles is shown by through and through or deep 
penetrating wounds of short track by a single bullet, small 
shell, or shrapnel fragment, without the explosive effect of 
a high velocity missile, and with residuals of debridement or 
prolonged infection.  The history of a moderate muscle 
disability includes service department records of in-service 
treatment for the wound and a record of consistent complaint 
of one or more of the cardinal signs and symptoms of muscle 
disability, particularly a lowered threshold of fatigue after 
use which affects the particular functions controlled by the 
injured muscles.  Objective findings include small or linear 
entrance and (if present) exit scars which indicate a short 
track of the missile through muscle tissue, some loss of deep 
fascia or muscle substance, impairment of muscle tonus and 
loss of power, or a lowered threshold of fatigue when 
compared to the sound side.  Id.

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (1999).

The Board also observes that the cardinal signs and symptoms 
of muscle disability include loss of power, weakness, a 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  See 38 C.F.R. 
§ 4.56(c) (1999).

As indicated above, it is essential in this case that the 
Board review the entire history of the veteran's muscle 
injury and subsequent residuals.  The first medical evidence 
of a right thigh wound injury is a September 1970 service 
medical record, which indicates that a shrapnel wound was 
noted in the right thigh.  This wound was noted to have been 
healing well.  Radiographs revealed that this fragment was 
imbedded in the medial aspect of the distal femur.  Also, a 
November 1970 medical statement indicates that the veteran's 
right leg would become tired and sometimes painful from 
walking too much.  

In February 1973, the veteran underwent a VA orthopedic 
examination, during which he complained of some weakness of 
the right leg and increased pain with standing or walking.  
The examination revealed a normal gait, a one-half inch 
healed scar on the right thigh, full range of motion of the 
knee and hip, no swelling, and no foreign bodies that were 
palpable.  The diagnosis was a shell fragment wound of the 
right thigh, with a retained foreign body.  The examiner 
noted "symptoms now referred to the right knee" but stated 
that no abnormal functional findings were present on 
examination.  In view of these findings, the RO granted 
service connection for the veteran's right thigh disability 
in a March 1973 rating decision and assigned a 10 percent 
evaluation, effective from December 1972.

Subsequently, in May 1973, the veteran was treated at a VA 
facility for right thigh pain.  X-rays from that date 
revealed a metallic foreign body in the soft tissue medial to 
the distal shaft of the femur.

In conjunction with his current claim, the veteran underwent 
a VA muscles and scars examination in February 1999.  During 
this examination, he described a "sharp shock-type of pain" 
in the right thigh.  The examination revealed an entry wound 
scar of one centimeter by one centimeter in the right inner 
thigh, but there was no exit wound.  No loss of tissue was 
noted, and there was no evidence of adhesions or tendon, 
bone, joint, or nerve damage.  Motor strength in the hip 
flexors, abductors, and adductors was +5 bilaterally.  The 
examiner found that the muscle groups could move the joint 
independently, and there was no evidence of muscle herniation 
or loss of muscle function.  Indeed, the veteran needed no 
assistance with his joints.  Additionally, the examination 
revealed that the veteran's scars (of both legs) were 
productive of no tenderness, adherence, ulceration, 
breakdown, elevation, depression, underlying tissue loss, 
inflammation, edema, keloid formation, disfigurement, or 
limitation of functioning.  The diagnoses were shrapnel 
wounds to both thighs, without significant muscle or nerve 
damage; and scars of both thighs, secondary to shrapnel 
wounds.  X-rays revealed a metallic foreign body embedded in 
the distal right femur cortex.

For an evaluation in excess of 10 percent to be assigned for 
the veteran's right thigh disability, there must be evidence 
of right thigh symptomatology that is more than moderate in 
degree.  The relevant diagnostic criteria allows for a wide 
range of symptomatology, including loss of power, weakness, a 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement, to be considered.  
However, the veteran's February 1999 VA examination report is 
essentially negative for significant right thigh 
symptomatology, other than the noted shrapnel wound scar of 
the right thigh.  Specifically, there is no evidence of 
obvious bone, joint, or nerve damage.  As such, the Board 
finds no basis for concluding that the veteran's right thigh 
symptomatology is more than moderate in degree.

Overall, the Board finds no basis for an evaluation in excess 
of 10 percent for the veteran's right thigh disability.  
Therefore, the preponderance of the evidence is against his 
claim for that benefit.  In reaching this conclusion, the 
Board acknowledges that, under 38 U.S.C.A. § 5107(b) (West 
1991), all doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right thigh disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The claim of entitlement to an increased evaluation for 
residuals of a fragment wound to the right thigh, with a 
retained foreign body, currently evaluated as 10 percent 
disabling, is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 

